Citation Nr: 0807673	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to July 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died in August 1986 from acute cardiac 
arrhythmia and coronary arteriosclerotic vascular disease.

2.  Neither acute cardiac arrhythmia nor coronary 
arteriosclerotic vascular disease is related to the veteran's 
active military service.

3.  At the time of the veteran's death, service connection 
was in effect for a deformity of the upper left extremity 
with a healed fracture of the left wrist with loss of 
voluntary extension of the middle, ring and little finger in 
the proximal joints; deformity of the left forearm and hand 
with degenerative changes manifested by soft tissue loss; 
left wrist deformity status post trauma; scars of the lips, 
chin, left forearm and wrist; osteomyelitis; fracture of the 
right zygoma; fracture of the left fifth finger; and 
residuals of an injury to the left eye.

4.  The veteran's service-connected deformity of the upper 
left extremity with a healed fracture of the left wrist with 
loss of voluntary extension of the middle, ring and little 
finger in the proximal joints; deformity of the left forearm 
and hand with degenerative changes manifested by soft tissue 
loss; left wrist deformity status post trauma; scars of the 
lips, chin, left forearm and wrist; osteomyelitis; fracture 
of the right zygoma; fracture of the left fifth finger; and 
residuals of an injury to the left eye did not play a 
material causal role in his death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).
The certificate of death indicates that the veteran died in 
August 1986.  The immediate cause of death was certified to 
be acute cardiac arrhythmia due to or as a consequence of 
coronary arteriosclerotic vascular disease.  

The appellant does not contend, and the record does not show, 
that the veteran's acute cardiac arrhythmia or coronary 
arteriosclerotic vascular disease was incurred in service.  
The veteran's service treatment records do not refer to acute 
cardiac arrhythmia or coronary arteriosclerotic vascular 
disease and there is no indication in the service medical 
records that at the time of the veteran's discharge that he 
was suffering from any abnormalities related to his heart.  
Nor may acute cardiac arrhythmia or coronary arteriosclerotic 
vascular disease be presumed incurred during active military 
service, as neither chronic disease was manifested to a 
degree of 10 percent disabling within one year after the 
veteran's active military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does 
not contain a medical opinion linking the veteran's acute 
cardiac arrhythmia or coronary arteriosclerotic vascular 
disease to his military service.

Rather, the appellant contends that the veteran developed a 
pre-hypertensive condition following his combat injuries 
during active duty in World War II, which led to his eventual 
development of hypertension and heart disease following 
service which ultimately led to heart disease and his death.  
See February 2004 Statement and August 2004 Notice of 
Disagreement.  Therefore, the appellant is arguing that the 
veteran's service-connected combat wound injuries were a 
contributory cause of his death.

The Board finds that there is no evidence of record which 
shows a relationship between the veteran's service-connected 
combat wound injuries and the cause of his death and no 
medical opinion which links these disabilities to the 
veteran's death.  Furthermore, there is no evidence that the 
veteran developed a pre-hypertensive condition following his 
combat injuries which led to his later development of 
hypertension and heart disease and his eventual death 
following his discharge from service.  

Service medical records show the following blood pressure 
readings for the veteran: January 6, 1944, 122/80; July 23, 
1944, 118/64; October 17, 1944, 120/80; January 7, 1945, 
118/78; October 30, 1945, 115/80; December 10, 1945, 100/70; 
and March 13, 1946, 110/64.  These blood pressure readings 
were not considered elevated by VA standards.  See 38 C.F.R. 
§ 4.104 Diagnostic Code 7101.  Furthermore, the veteran was 
never diagnosed with or treated for hypertension during his 
active military service.  

The appellant argues that a blood pressure reading of 126/90 
obtained during a VA examination in 1950 is evidence of the 
veteran's hypertensive state which ultimately led to his 
heart disease and death.  See February 2004 Statement.  The 
Board notes that the 1950 examination was conducted 
approximately four years after the veteran's discharge from 
service, and that although his blood pressure may have been 
elevated by VA standards at that point, there was no 
diagnosis of hypertension made at that time.  There is also 
no evidence that his elevated blood pressure reading in 1950 
was related to an injury incurred in service or a service-
connected disability.

In support of her claim, the appellant has submitted a 
February 2004 statement from J. Batista, MD wherein he states 
that it is his opinion that the veteran's pre-hypertensive 
condition lead to his hypertension and eventual death.  The 
Board finds that Dr. Batista's opinion lacks probative value 
because he gave no rationale for his opinion and he did not 
address the etiology of the veteran's pre-hypertensive 
condition.  

In a November 2007 VHA Opinion, M. Durkin, MD who reviewed 
the veteran's entire claims folder including his service 
medical records and post-service medical records, opined that 
it is less likely than not that the veteran developed 
hypertension while in service.  His rationale was based on 
the fact that none of the veteran's recorded blood pressure 
readings during military service were in the hypertensive 
range.  He also noted that 38 percent of the in-service blood 
pressure readings that he found had a systolic or diastolic 
reading in the pre-hypertensive range while 62 percent of the 
readings were in the clearly normal range.  He also noted 
that he did not have any blood pressure readings within the 
one-year period following the veteran's discharge from 
service to review.  Dr. Durkin also noted that he could not 
state the date of onset of the veteran's hypertension without 
resorting to mere speculation because there were only two 
post-service blood pressure readings to review, one in 1950 
of 126/90 and one in 1978 of 160/88 and he could not make a 
diagnosis of hypertension based on a single reading.

Dr. Durkin also opined that it is less likely than not that 
the veteran developed hypertension secondary to a service-
connected disability.  His rationale was that there is no 
medical evidence or biologically plausible link between the 
veteran's service-connected disabilities and hypertension.  
See November 2007 VHA Opinion.

Finally, Dr. Durkin also opined that it is less likely than 
not that any of the veteran's service-connected disabilities 
were a principle or contributory cause of his death.  His 
rationale was that there is no medical evidence or 
biologically plausible link between the veteran's service-
connected disabilities and acute cardiac arrhythmia or 
coronary arteriosclerotic vascular disease.  See id.

The Board also notes that the appellant contends that the 
veteran may have suffered from PTSD as a result of his combat 
wound injuries and this may have also contributed to his 
death.  See August 2004 Notice of Disagreement and May 2005 
VA Form 9.  The record, however, does not show that the 
veteran was ever diagnosed with PTSD during his lifetime, nor 
is there a competent medical opinion that the veteran had 
undiagnosed PTSD, much less that the undiagnosed PTSD was 
related to his military service and played a material role in 
his death.  Accordingly, there is no foundation upon which to 
grant service connection for the cause of the veteran's death 
on this basis.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   


In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

The record reflects that in March 2004, prior to the initial 
adjudication of the appellant's claim, the appellant was 
provided with the notice required by section 5103(a), to 
include notice that she submit any pertinent evidence in her 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent). 

The Board acknowledges that the March 2004 notice did not 
contain all of the elements later required by the Court's 
opinion in Hupp, supra.  Nonetheless, the Board concludes 
that the appellant was not prejudiced in this instance.  The 
rating decision appealed and the statement of the case 
specifically discussed the veteran's service-connected 
disabilities and an explanation concerning why service 
connection for the cause of the veteran's death was not 
granted based on either a previously service-connected 
condition or a condition not yet service connected, as well 
as the text of the pertinent regulation, 38 C.F.R. § 3.312.  
Thus, during the appeal, the appellant had actual notice of 
these elements as well as an opportunity to submit additional 
evidence or argument to support her claim for service 
connection for her husband's death. 


The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection, as required by Dingess, supra, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for the cause of the 
veteran's death is not warranted; no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

Finally, the Board notes that veteran's service medical 
records and other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  The Board obtained a medical 
opinion to assist in substantiating the appellant's claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


